485BXT File Nos. 333-192949 Allianz Index Advantage New York (delay amendment) 811-05716 Class ID: C000138153 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 4 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. X (Check appropriate box or boxes.) ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Exact Name of Registrant) ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Name of Depositor) One Chase Manhattan Plaza, 37th Floor, New York, New York 10005-1423 (Address of Depositor's Principal Executive Offices) (Zip Code) (212) 586-7733 (Depositor's Telephone Number, including Area Code) Allianz Life Insurance Company of New York One Chase Manhattan Plaza, 37th Floor New York, New York 10005-1423 (Name and Address of Agent for Service) Copies to: Stewart D. Gregg, Senior Securities Counsel Allianz Life Insurance Company of North America 5701 Golden Hills Drive Minneapolis, MN 55416-1297 (763) 765-2913 It is proposed that this filing will become effective (check the appropriate box): immediately upon filing pursuant to paragraph (b) of Rule 485 x on April 27, 2015 pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following: x this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Approximate Date of the Proposed Public Offering: April 27, 2015 Titles of Securities Being Registered: Individual Flexible Purchase Payment Variable Deferred Annuity Contracts Parts A, B and C were filed in Registrant’s Post-Effective Amendment No. 1 to Form N-4 on December 8, 2014 and are incorporated by reference. SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, as amended, Allianz Life Insurance Company of New York on behalf of the Registrant certifies that it meets the requirements of the Securities Act Rule 485(b) for effectiveness of this Registration Statement and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Minneapolis and State of Minnesota, on this 3rd day of April, 2015. ALLIANZ LIFE OF NY VARIABLE ACCOUNT C (Registrant) By: ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK (Depositor) By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel By: WALTER R. WHITE* Walter R. White Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities indicated on the 3rd day of April, 2015. Signature Title Walter R. White(1) Chairman of the Board and Chief Executive Officer Giulio Terzariol(1) Director, Chief Financial Officer and Treasurer Stephen R. Herbert(1) Director Gary A. Smith(1) Director Martha Clark Goss(1) Director Steven J. Thiel (1) Director, Vice President and Appointed Actuary Thomas P. Burns(1) Director and President Marc B. Olson(1) Director and Vice President, Financial Consulting Ronald M. Clark(1) Director Kevin J. Doyle(2) Director By Power of Attorney incorporated by reference as exhibit EX-99.B13.a. from Registrant's initial filing on Form N-4 (File Nos. 333-192949 and 811-05716), electronically filed on December 19, 2013. By Power of Attorney incorporated by reference as exhibit EX-99.B13.d. from Post-Effective Amendment No.10 to Registrant’s Form N-4 (File Nos. 333-182990 and 811-05716) electronically filed on April 28, 2014. By: /s/ STEWART D. GREGG Stewart D. Gregg Senior Securities Counsel
